ACCEPTED
                                                                                   03-13-00080-CV
                                                                                           3820406
                                                                          THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                              1/20/2015 9:39:42 AM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK
                             NO. 03-13-00080-CV

                                                                    FILED IN
                       IN THE COURT OF APPEALS               3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                        FOR THE THIRD DISTRICT
                                                             1/20/2015 9:39:42 AM
                          OF TEXAS AT AUSTIN                   JEFFREY D. KYLE
                                                                     Clerk

APPELLANTS CENTRAL AUSTIN APARTMENTS, LLC, UP-32ND STREET,
LLC, UP-32ND STREET HOSPITALITY, LLC // CROSS-APPELLANTS EAST
   AVENUE PROPERTY OWNERS’ ASSOCIATION, INC., UP AUSTIN
         HOLDINGS, LP and UP AUSTIN LAND HOLDINGS, LP

                                       v.

 APPELLEES UP AUSTIN HOLDINGS, LP, UP AUSTIN LAND HOLDINGS,
  LP, and EAST AVENUE PROPERTY OWNERS’ ASSOCIATION, INC. //
 CROSS-APPELLEES CENTRAL AUSTIN APARTMENTS, LLC, UP-32ND
          STREET, LLC, UP-32ND STREET HOSPITALITY, LLC


                  Appeal from the 53rd Judicial District Court
                           of Travis County, Texas
                     Honorable Scott Jenkins, Presiding
                     Trial Court No. D-1-GN-11-003367


    SECOND JOINT AGREED MOTION FOR EXTENSION OF TIME
             TO FILE MOTION(S) FOR REHEARING


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 49.8,

Appellees/Cross-Appellants UP Austin Holdings, LP and UP Austin Land

Holdings, LP (collectively, “UP Austin”), Appellee/Cross-Appellant East Avenue

Property Owners’ Association, Inc. (“POA”), and Appellants/Cross-Appellees

Central Austin Apartments, LLC, UP-32nd Street, LLC, and UP-32nd Street
Hospitality, LLC (collectively, “Cypress Defendants”) file this Second Joint

Agreed Motion for Extension of Time to File Motion(s) for Rehearing and

respectfully request that this Honorable Court grant each party a 7-day extension of

time to file a Motion for Rehearing, to and including January 29, 2015.

      In support thereof, the parties would respectfully show the Court as follows:

      1. This Court issued its 44-page opinion and judgment in Central Austin

Apartments, LLC, et al. v. UP Austin Holdings, LP, et al., No. 03-13-00080-CV, on

December 8, 2014.

      2. On December 19, 2014, the parties jointly filed a motion requesting a 30-

day extension of time to file motion(s) for rehearing. The Court granted that

motion on December 22, 2014.

      3. The parties’ respective Motion(s) for Rehearing currently are due on

January 22, 2015.

      4. The parties request an extension of time of 7 days, to and including,

January 29, 2015. This is each party’s second request for an extension on any

motion for rehearing.

      4. Good cause supports this request. The parties actively have pursued

settlement discussions since the Court issued its opinion and currently are working

on finalizing the language of a settlement agreement. The parties are optimistic




SECOND JOINT AGREED MOTION FOR EXTENSION OF TIME
TO FILE MOTION(S) FOR REHEARING – PAGE 2
that a settlement, which would allow the trial court to dismiss the action on

remand, will be reached.

      5. This extension is not sought for delay, but rather to allow the parties and

counsel to finalize a settlement agreement, which would obviate the need for

further proceedings on the merits in this Court and any other.

                                     PRAYER

      For the foregoing reasons, the parties pray that the Court grant this Second

Joint Agreed Motion for Extension of Time to File Motion(s) for Rehearing, and

grant each party an additional 7 days, to and including January 29, 2015, in which

to file a Motion for Rehearing. The parties pray for such other and further relief to

which they may be entitled.




SECOND JOINT AGREED MOTION FOR EXTENSION OF TIME
TO FILE MOTION(S) FOR REHEARING – PAGE 3
Respectfully submitted,


/s/ Thomas S. Leatherbury                /s/ Jane M. N. Webre
Thomas S. Leatherbury                    Jane M. N. Webre
 State Bar No. 12095275                   State Bar No. 21050060
Matthew R. Stammel                       Sara W. Clark
 State Bar No. 24010419                   State Bar No. 00794847
                                         Scott, Douglass & McConnico, L.L.P.
VINSON & ELKINS LLP
                                         600 Congress Avenue, Suite 1500
2001 Ross Avenue, Suite 3700             Austin, Texas 78701
Dallas, Texas 75201-2975                 E-mail: jwebre@scottdoug.com
214.220.7700                             E-mail: sclark@scottdoug.com
214.999.7705 (facsimile)
tleatherbury@velaw.com                   Jeffrey J. Hobbs
mstammel@velaw.com                        State Bar No. 24012837
                                         J. Bruce Scrafford
Attorneys for Appellees/Cross-            State Bar No. 17931100
Appellants UP Austin Holdings, LP        Armbrust & Brown, PLLC
                                         100 Congress Avenue, Suite 1300
and UP Austin Land Holdings, LP
                                         Austin, Texas 78701
                                         E-mail: jhobbs@abaustin.com
/s/ Eric J. Taube                        E-mail: bscrafford@abaustin.com
Eric J. Taube
                                        Attorneys for Appellant/Cross-Appellee
 State Bar No. 19679350
                                        East Avenue Property Owners’
Neal Meinzer
                                        Association, Inc.
 State Bar No. 00797065
Hohmann, Taube & Summers, L.L.P.
100 Congress Avenue, 18th Floor
Austin, Texas 78701
E-mail: erict@hts-law.com
E-mail: nealm@hts-law.com

Attorneys for
Appellants/Cross-Appellees
Central Austin Apartments, L.L.C.,
UP-32nd Street, L.L.C., and
UP-32nd Street Hospitality, L.L.C.


SECOND JOINT AGREED MOTION FOR EXTENSION OF TIME
TO FILE MOTION(S) FOR REHEARING – PAGE 4
                        CERTIFICATE OF SERVICE
       The undersigned certifies that on the 20th day of January 2015, the
foregoing Second Joint Motion for an Extension of Time to File Motion(s) for
Rehearing was served on the following attorneys in accordance with the
requirements of the Texas Rules of Appellate Procedure via electronic filing or
email.

Jeffrey J. Hobbs                         Eric J. Taube
J. Bruce Scrafford                       Neal Meinzer
Armbrust & Brown, PLLC                   Hohmann, Taube & Summers, L.L.P.
100 Congress Avenue, Suite 1300          100 Congress Avenue, 18th Floor
Austin, Texas 78701                      Austin, Texas 78701
E-mail: jhobbs@abaustin.com              E-mail: erict@hts-law.com
E-mail: bscrafford@abaustin.com          E-mail: nealm@hts-law.com

Jane M. N. Webre                         Attorneys for
Sara W. Clark                            Appellants/Cross-Appellees
Scott, Douglass & McConnico, L.L.P.      Central Austin Apartments, L.L.C.,
600 Congress Avenue, Suite 1500          UP-32nd Street, L.L.C., and
Austin, Texas 78701                      UP-32nd Street Hospitality, L.L.C.
E-mail: jwebre@scottdoug.com
E-mail: sclark@scottdoug.com

Attorneys for Appellant/Cross-Appellee
East Avenue Property Owners’
Association, Inc.
                                         /s/ Thomas S. Leatherbury
                                         Thomas S. Leatherbury


US 3253154




SECOND JOINT AGREED MOTION FOR EXTENSION OF TIME
TO FILE MOTION(S) FOR REHEARING – PAGE 5